Citation Nr: 18100296
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-31 116A
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an effective date prior to February 2, 2006, for the award of service connection for coronary artery disease and ischemic cardiomyopathy, status post myocardial infarction and stent placement, is denied.
FINDINGS OF FACT
1. On February 2, 2006, the Veteran filed a claim seeking service connection for diabetes mellitus, type II.
2. A February 2012 rating decision granted service connection for coronary artery disease and ischemic cardiomyopathy, status post myocardial infarction and stent placement, effective February 2, 2006.    
3. Ischemic heart disease (including coronary artery disease) was added to the list of diseases presumed to be related to herbicide exposure, effective August 31, 2010.  
4. No claim for service connection for a heart disability was received prior to February 2, 2006.


CONCLUSION OF LAW
The criteria for an effective date prior to February 2, 2006, for the award of   service connection for coronary artery disease and ischemic cardiomyopathy, status post myocardial infarction and stent placement, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.155 (2013); 38 C.F.R. § 3.114, 3.400, 3.816 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from January 1966 to December 1967, including service in the Republic of Vietnam. 
An award of service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim        is received within one year of separation from service.  Otherwise, except as provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2017).
A "claim" includes a formal or informal communication in writing requesting             a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2013). A formal claim is a specific claim in the form prescribed by the Secretary. 38 C.F.R. § 3.151 (2013). Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought. 38 C.F.R. §§ 3.1 (p), 3.155 (2013). The Board notes that 38 C.F.R. § 3.155 was recently amended. See 79 Fed. Reg. 57660 (Sept. 25, 2014). However, the revision is not applicable to the instant appeal. 
The term "date entitlement arose" is not defined in the current statute or regulation. However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis. See 38 U.S.C. § 5110 (a) (2012). 
Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on   the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  
Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add, in pertinent part, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetals angina) to the list of diseases associated with exposure    to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.
VA has also promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to   orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 	 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here arteriosclerotic heart disease/ischemic heart disease.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (ischemic heart disease falls under Nehmer as it was included 38 C.F.R. § 3.309(e) as part    of the passage of a liberalizing law).
If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the class members claim for disability compensation for   the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute           or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim    was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimants application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease   for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.
The Veteran contends that the RO should have assigned an earlier effective date prior to February 2, 2006 for coronary artery disease and ischemic cardiomyopathy.  Specifically, he has requested an effective date going back to 1998, when he was originally diagnosed with ischemic heart disease.
On February 2, 2006, the Veteran filed a claim seeking service connection for diabetes mellitus, type II.  This is the earliest claim of any type filed by the Veteran.
A February 2012 rating decision granted service connection for coronary artery disease and ischemic cardiomyopathy, status post myocardial infarction and stent placement, effective February 2, 2006.  In doing so, the RO inferred a claim for a heart disability in the February 2, 2006 claim for diabetes mellitus, type II.  
No claim for service connection for a heart disability was received prior to February 2, 2006.
The Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816, and the first indication of a claim for service connection for any condition was received by VA on February 2, 2006.  No other prior claim can be reasonably construed to be a claim for service connection for coronary artery disease or ischemic heart disease; therefore, the effective date of the grant of service connection is February 2, 2006.  38 C.F.R. § 3.816.  
While the Veteran has argued that the effective date should go back to the date the condition was diagnosed, there is no basis in law to support such an effective date in this case.  The change in law adding heart disease to the list of Agent Orange presumptive conditions became effective after the date his claim was filed, and the February 2, 2006 claim was the initial claim for compensation for any disability. In DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011), the Court stated that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition. (Emphasis added).
The pertinent legal authority governing effective dates is clear and specific, and  the Board is bound by such authority.  In this case, the evidence shows that the Veteran first filed a claim for service connection on February 2, 2006.  The grant of service connection for coronary artery disease and ischemic cardiomyopathy, status post myocardial infarction and stent placement is February 6, 2006. VA law 
and regulations do not provide an effective date earlier than the date of claim on February 2, 2006; therefore, the appeal for an earlier effective date is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C. § 5110; 38 C.F.R. § 3.816.


 

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	W. Yates, Counsel 

